COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00303-CV


IN THE INTEREST OF D.C. AND
G.M., CHILDREN




                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-101576-15



                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant D.C. (Mother) appeals the trial court’s order terminating her

parental rights to her son D.C. and her daughter G.M. The trial court found by

clear and convincing evidence that Mother’s actions satisfied the grounds listed

in Texas Family Code section 161.001(b)(1)(D), (E), and (R) as alleged in the
      1
      See Tex. R. App. P. 47.4.
petition for termination and that termination of Mother’s parental rights was in

D.C. and G.M.’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E),

(R), (2) (West Supp. 2016). See generally In re A.B., 437 S.W.3d 498, 503 (Tex.

2014) (recognizing appellate court need not detail the evidence if affirming

termination judgment).

      Mother’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the motion, counsel avers

that he has conducted a professional evaluation of the record and, after a

thorough review of the applicable law, has reached the conclusion that there are

no arguable grounds to be advanced to support an appeal of this cause and that

the appeal is frivolous.   Mother was given the opportunity to file a pro se

response to the Anders brief but did not do so. The Department of Family and

Protective Services filed a letter stating that “[b]ecause Appellant has failed to

point to any arguable grounds for relief, the State will not reply to the motion to

withdraw filed by Appellant’s counsel.”

      Counsel’s brief and motion meet the requirements of Anders v. California

by presenting a professional evaluation of the record demonstrating why there

are no reversible grounds on appeal and referencing any grounds that might

arguably support the appeal. See 386 U.S. 738, 744, 87 S. Ct. 1396, 1400

(1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth

2003, no pet.) (holding Anders procedures apply in parental-rights termination



                                          2
cases), disp. on merits, No. 02-01-00349-CV, 2003 WL 2006583 (Tex. App.—

Fort Worth May 1, 2003, no pet.) (mem. op.).

      In reviewing an Anders brief, this court is not required to review the merits

of each claim raised in the brief or in a pro se response. See Bledsoe v. State,

178 S.W.3d 824, 827 (Tex. Crim. App. 2005). Rather, this court’s duty is to

determine whether there are any arguable grounds for reversal and, if there are,

to remand the case to the trial court so that new counsel may be appointed to

brief the issues. Id. Thus, we conduct an independent evaluation of the record

to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

K.M., 2003 WL 2006583, at *2.

      We have carefully reviewed the appellate record and appellate counsel’s

brief. We agree with appellate counsel that the appeal is wholly frivolous and

without merit. We find nothing in the record that might arguably support Mother’s

appeal. See Bledsoe, 178 S.W.3d at 827; In re D.D., 279 S.W.3d 849, 850 (Tex.

App.—Dallas 2009, pet. denied). Therefore, we affirm the trial court’s judgment

terminating Mother’s parental rights to D.C. and G.M.

      However, we deny the motion to withdraw filed by Mother’s counsel in light

of In re P.M. because it does not show “good cause” other than counsel’s

determination that an appeal would be frivolous. See No. 15-0171, 2016 WL
1274748, at *3–4 (Tex. Apr. 1, 2016) (“[A]n Anders motion to withdraw brought in

the court of appeals, in the absence of additional grounds for withdrawal, may be

                                        3
premature.”); see also In re C.J., No. 02-16-00143-CV, 2016 WL 4491231, at *1

(Tex. App.—Fort Worth Aug. 26, 2016, pet. filed) (denying a motion for

withdrawal in light of P.M. where it did not show “good cause” other than

counsels’ determination that an appeal would be frivolous); In re A.M., No. 01-16-

00130-CV, 2016 WL 4055030, at *7 & n.2 (Tex. App.––Houston [1st Dist.] July

28, 2016, pet. filed) (noting that since P.M. was handed down, “most courts of

appeals affirming parental termination orders after receiving Anders briefs have

denied the attorney’s motion to withdraw”). The supreme court has held that in

cases such as this, “appointed counsel’s obligations [in the supreme court] can

be satisfied by filing a petition for review that satisfies the standards for an

Anders brief.” P.M., 2016 WL 1274748, at *3. Accordingly, we deny the motion

to withdraw filed by Mother’s counsel in light of P.M., 2016 WL 1274748, at *3–4.


                                                  PER CURIAM


PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: November 17, 2016




                                        4